  Case 3:19-cv-02210-BAS-MSB Document 42 Filed 05/18/21 PageID.733 Page 1 of 1


                                 United States District Court
                                   SOUTHERN DISTRICT OF CALIFORNIA

                            NOTICE OF DOCUMENT DISCREPANCY

TO: ☒ U.S. DISTRICT JUDGE / ☐ U.S. MAGISTRATE JUDGE: The Hon. Cynthia Bashant

 FROM: D. Frank, Deputy Clerk                        RECEIVED DATE: May 17, 2021
 CASE NO. 19-cv-02210-BAS-MSB                        DOC FILED BY: Peter Strojnik
 CASE TITLE: Strojnik v. Village 1017 Coronado, Inc.
 DOCUMENT ENTITLED: Motion for Order to Show Cause Regarding Mr. Stillman’s Claim for
 Attorney’s fees for $20,995.00 When he had a flat fee Agreement for $2,500.00

        Upon the submission of the attached document(s), the following discrepancies are noted:


 CivLR 5.1(a) – Missing time/date on motion, supporting documentation; improper format.


                                                           Date Forwarded: May 18, 2021

                   ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☒ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☐
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
          Any further failure to comply with the Local Rules may lead to penalties pursuant to
                           Civil Local Rule 83.1 or Criminal Local Rule 57.1.

Date: May 18, 2021                     CHAMBERS OF: The Honorable Cynthia Bashant

cc: All Parties                             By:   /s/ Law Clerk
